

117 S425 IS: Complete Streets Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 425IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Markey (for himself, Mr. Blumenthal, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require States to establish complete streets programs, and for other purposes.1.Short titleThis Act may be cited as the Complete Streets Act of 2021.2.Complete streets program(a)DefinitionsIn this section:(1)Complete streetThe term complete street means a public road that provides safe and accessible options for multiple travel modes for people of all ages and abilities, including modes such as walking, cycling, transit, automobiles, and freight.(2)Complete streets policyThe term complete streets policy means a complete streets policy adopted by an eligible entity under subsection (d)(1).(3)Complete streets principleThe term complete streets principle means a principle at the local, State, or regional level that ensures—(A)the safe and adequate accommodation, in all phases of project planning and development, of all users of the transportation system, including pedestrians, bicyclists, public transit users, children, older individuals, individuals with disabilities, motorists, and freight vehicles; and(B)the consideration of the safety and convenience of all users of the transportation system in all phases of project planning and development.(4)Complete streets prioritization planThe term complete streets prioritization plan means a complete streets prioritization plan developed by an eligible entity under subsection (f)(1).(5)Complete streets programThe term complete streets program means a complete streets program established by a State under subsection (b)(1).(6)Eligible entityThe term eligible entity means—(A)a unit of local government;(B)a regional planning organization;(C)a metropolitan planning organization;(D)a transit agency;(E)a natural resource or public land agency;(F)a Tribal government;(G)a nonprofit entity responsible for the administration of local transportation safety programs; or(H)any other local or regional governmental entity, other than a State agency, with responsibility for or oversight of transportation or recreational trails that the State in which the project will occur determines to be eligible, consistent with the goals of this section.(7)Metropolitan planning organizationThe term metropolitan planning organization means a metropolitan planning organization designated under—(A)section 134 of title 23, United States Code; or(B)section 5303 of title 49, United States Code.(8)SecretaryThe term Secretary means the Secretary of Transportation.(b)Establishment(1)In generalNot later than October 1 of the second full fiscal year after the date of enactment of this Act, each State shall establish a program for a competitive process for an eligible entity to seek—(A)technical assistance for a project to design and construct a project included in the complete streets prioritization plan of the eligible entity under subsection (f)(5); and(B)grants for the design and construction of complete streets under subsection (g).(2)FundingNot later than October 1 of the third full fiscal year that begins after the date of enactment of this Act, each State shall begin to provide grants for the design and construction of complete streets under subsection (g)(1).(3)GoalsThe goals of a complete streets program are—(A)to provide technical assistance and incentives for the adoption of complete streets policies;(B)to encourage eligible entities to adopt a strategic and comprehensive approach for the development of complete streets;(C)to facilitate better pedestrian, bicycle, and public transit travel for users of all ages and abilities by addressing critical gaps in pedestrian, bicycle, and public transit infrastructure;(D)to distribute funding to reward eligible entities that have committed to adopting complete streets benchmarks developed by the Secretary under subsection (c); and(E)to ensure that underserved municipalities, neighborhoods, and people, including low-income people and communities of color, are served equitably by the complete streets program.(c)Complete streets benchmarks and guidance(1)In generalNot later than 450 days after the date of enactment of this Act, the Secretary shall develop and make available to States and eligible entities benchmarks and guidance by which—(A)States can carry out complete streets programs;(B)eligible entities can carry out complete streets policies and complete streets principles; and(C)eligible entities can evaluate the effectiveness of complete streets projects.(2)FocusThe benchmarks and guidance developed and made available under paragraph (1) shall—(A)be designed to result in the establishment of methods of effectively carrying out a complete streets policy, a complete streets program, and complete streets principles, as applicable;(B)focus on modifying scoping, design, and construction procedures to more effectively combine modes of transportation into integrated facilities that meet the needs of each of those modes of transportation in an appropriate balance; and(C)indicate the expected operational and safety performance of alternative approaches to facility design.(3)Topics of emphasisIn developing the benchmarks and guidance under paragraph (1), the Secretary shall emphasize—(A)procedures for identifying the needs of users of all ages and abilities of a particular roadway;(B)procedures for identifying the types and designs of facilities needed to serve each class of users;(C)safety and other benefits provided by carrying out complete streets principles;(D)common barriers to carrying out complete streets principles;(E)procedures for overcoming the most common barriers to carrying out complete streets principles;(F)procedures for identifying the costs associated with carrying out complete streets principles;(G)procedures for maximizing local cooperation in the introduction of complete streets principles and carrying out those principles; and(H)procedures for assessing and modifying the facilities and operational characteristics of existing roadways to improve consistency with complete streets principles.(4)Public review and commentThe complete streets benchmarks and guidance developed and made available under paragraph (1) shall be subject to a period of public review and comment.(d)Complete streets policies(1)In generalAn eligible entity seeking technical assistance or funds from a complete streets program shall adopt a complete streets policy using complete streets principles and approved by—(A)the State of the eligible entity; or(B)a metropolitan planning organization that serves an area under the jurisdiction of the eligible entity, subject to the condition that the metropolitan planning organization and the State execute an agreement—(i)under which the State agrees—(I)to delegate policy approval authority to the metropolitan planning organization; and(II)to provide funding to the metropolitan planning organization for all reasonable costs related to review of a complete streets policy; and (ii)that establishes guidelines for approval of a complete streets policy as required under subsection (e)(2).(2)GuidanceNot later than October 1 of the first full fiscal year that begins after the date of enactment of this Act, the Secretary shall provide guidance to States and metropolitan planning organizations for review of complete streets policies under this Act.(3)RequirementsA complete streets policy of an eligible entity shall—(A)include a description of—(i)how the eligible entity intends to develop complete streets infrastructure, including through an assessment of procedures, design manuals, performance measures, and training for planners and engineers;(ii)how, after the development of complete streets infrastructure, the transportation system will serve users of all ages and abilities, including pedestrians, bicyclists, and public transit passengers, as well as trucks, buses, and automobiles;(iii)how the complete streets policy will apply to all projects and phases of projects that affect the streets under the complete streets policy, including reconstruction, new construction, planning, design, maintenance, and operations, for the entire street;(iv)any exceptions to the complete streets policy, including a clear procedure for the approval of those exceptions, as described in paragraph (4);(v)the jurisdiction in which the complete streets policy applies; and(vi)the steps necessary for implementation of the complete streets policy;(B)encourage a comprehensive, integrated, and connected network for all modes of transportation;(C)benefit users of all abilities;(D)emphasize the need to coordinate with other jurisdictions with respect to the streets under the jurisdiction of the complete streets policy;(E)require the use of the latest and best design criteria and guidelines, particularly standards relating to providing access to individuals with disabilities, in projects under the complete streets policy;(F)recognize the need for flexibility in balancing user needs;(G)be context sensitive and complement the community, including consideration of—(i)the urban, suburban, or rural location in which a project is located; and (ii)planned investments on or near the corridor, such as public transportation;(H)establish performance standards with measurable outcomes to ensure that the complete streets infrastructure complies with complete streets principles;(I)meet the minimum standards established by the Secretary under subsection (e)(2)(A)(i); and(J)except as provided in paragraph (4), require the complete streets policy to apply to new road construction and road modification projects, including design, planning, construction, reconstruction, rehabilitation, maintenance, and operations, for the entire right-of-way under the jurisdiction of the complete streets policy.(4)Exemption requirements and proceduresA complete streets policy shall allow for a project-specific exemption from the complete streets policy if—(A)the roadway affected by the project may not, under applicable law, be used by certain types of users, in which case the eligible entity shall make a greater effort to accommodate the types of users elsewhere, including on roadways that cross or otherwise intersect with the affected roadway;(B)the cost of the project to comply with the complete streets policy would be excessively disproportionate (as defined in the document of the Department of Transportation entitled Design Guidance Accommodating Bicycle and Pedestrian Travel: A Recommended Approach and required under section 1202(b) of the Transportation Equity Act for the 21st Century (23 U.S.C. 217 note; Public Law 105–178)) compared to the need or particular use of the affected roadway; or(C)the existing and expected population, employment density, traffic volume, or level of transit service on and around the affected roadway is so low that the expected users of the affected roadway will not include pedestrians, public transportation, freight vehicles, or bicyclists.(5)GuidanceThe Secretary shall establish guidance for a State or metropolitan planning organization to evaluate and approve a complete streets policy of an eligible entity.(6)Reports(A)In generalEach State department of transportation shall submit to the Secretary a report describing the implementation by the State of measures to achieve complete streets principles within complete streets policies of eligible entities within the State at such time, in such manner, and containing such information as the Secretary may require.(B)Determination by secretaryOn receipt of a report under subparagraph (A), the Secretary shall determine whether the complete streets program of the State has incorporated complete streets principles into all aspects of the transportation project development, programming, and delivery process, including project planning, project identification, project scoping procedures, design approval, design manuals, and performance measures.(e)Certification(1)Certification of State programsNot later than October 1 of the third full fiscal year that begins after the date of enactment of this Act, the Secretary shall establish a method of evaluating and certifying compliance by States with the requirements of this Act, including a requirement that each State department of transportation submit a report to the Secretary that describes—(A)the complete streets program of the State;(B)the plan to carry out the complete streets program of the State; and(C)the degree of involvement of eligible entities within the State in developing and carrying out the complete streets program of the State.(2)Minimum standards for complete streets policies(A)EstablishmentNot later than October 1 of the first full fiscal year that begins after the date of enactment of this Act, the Secretary shall establish minimum requirements for the certification of an eligible entity by a State or metropolitan planning organization that describes—(i)the minimum standards for a complete streets policy that allows an eligible entity to receive a grant under subsection (g)(1); and(ii)a method for a State or metropolitan planning organization to certify that the complete streets policy of an eligible entity meets the minimum requirements required by the Secretary under clause (i).(B)Lack of certification by State or MPOIf the State or metropolitan planning organization does not certify the complete streets policy of an eligible entity, the eligible entity—(i)may not participate in the grant program under subsection (g)(1); but(ii)may use the complete streets policy for local purposes.(3)ReportNot later than October 1 of the fourth fiscal year that begins after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(A)the evaluation and certification method established under paragraph (1);(B)the status of activities for adopting and carrying out complete streets programs by States;(C)the tools and resources provided by the Secretary to States to assist with adopting and carrying out complete streets programs by States; and(D)other measures carried out by the Secretary to encourage the adoption of complete streets policies by eligible entities.(f)Complete streets prioritization plan(1)In generalTo receive a grant under subsection (g)(1), an eligible entity shall develop, and the State of the eligible entity shall approve, a complete streets prioritization plan that consists of a comprehensive strategy and list of specific projects to design, and carry out the design of, complete streets—(A)to improve safety, mobility, or accessibility of a street;(B)that identifies—(i)the streets and infrastructure to be affected by a project;(ii)a cost estimate of the project; and(iii)a timeline for the completion of the project; and(C)that aligns with local infrastructure plans and roadway maintenance schedules. (2)RequirementsIn developing a complete streets prioritization plan, an eligible entity shall prioritize projects based on the extent to which projects intended to be included in the complete streets prioritization plan improve—(A)safety;(B)pedestrian mobility;(C)bicycle mobility;(D)public transit operations and access;(E)micromobility service operations and access, including shared bicycle and scooter services;(F)vehicular operations;(G)freight operations;(H)air quality;(I)connections and access to jobs and services for low-income people, communities of color, and people who rely on public transit; and(J)any other factor the Secretary determines to be necessary.(3)Inclusion of projects from existing plansIn developing a complete streets prioritization plan, an eligible entity may include a project included in an existing local infrastructure plan. (4)ApprovalA State or metropolitan planning organization shall approve of a complete streets prioritization plan if the State or metropolitan planning organization determines that the complete streets prioritization plan—(A)meets the requirements of this section; and(B)meets the goals described in subsection (b)(3).(5)Technical assistance fundingA State may provide not more than $100,000 in each fiscal year to an eligible entity with a complete streets policy approved by the applicable State or metropolitan planning organization to conduct studies or analyses to support the completion of a complete streets prioritization plan.(g)Grants for complete streets infrastructure(1)In generalA State may provide a grant for the design and construction of 1 or more projects included in the complete streets prioritization plan of an eligible entity.(2)LimitationA grant provided to an eligible entity under paragraph (1) may be in an amount equal to the lesser of—(A)$20,000,000; and(B)20 percent of the total amount of funding for the complete streets program of the State for the fiscal year.(h)Accessibility standards(1)Final standardsNot later than 1 year after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board established under section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792(a)(1)) shall promulgate final standards for accessibility of new construction and alteration of pedestrian facilities for public rights-of-way.(2)Temporary standardsDuring the period beginning on the date of enactment of this Act and ending on the date on which the Architectural and Transportation Barriers Compliance Board promulgates final standards under paragraph (1), a State or metropolitan planning organization shall apply to public rights-of-way—(A)the standards for accessible transportation facilities in section 37.9 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act); or(B)if the standards referred to in subparagraph (A) do not address, or are inapplicable to, an affected public right-of-way, the guidelines described in the notice of availability of draft guidelines of the Architectural and Transportation Barriers Compliance Board entitled Americans With Disabilities Act (ADA) Accessibility Guidelines for Buildings and Facilities; Architectural Barriers Act (ABA) Accessibility Guidelines; Public Rights-of-Way (70 Fed. Reg. 70734 (November 23, 2005)).(i)FundingFor each fiscal year, each State shall obligate 5 percent of the funds apportioned to the State under section 104(b) of title 23, United States Code, to carry out the complete streets program of the State.3.Safety for usersSection 1442 of the FAST Act (23 U.S.C. 109 note; Public Law 114–94) is amended by striking subsection (a) and inserting the following:(a)In generalThe Secretary shall require each State and metropolitan planning organization to adopt and implement standards for the design of Federal surface transportation projects that provide for the safe and adequate accommodation of all users of the surface transportation network, including motorized and nonmotorized users, in all phases of project planning, development, and operation..